Citation Nr: 0415083	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  96-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

This matter has been before the Board on five prior 
occasions.  In December 1997, a remand was ordered to 
accomplish further development.  In January 1999, the matter 
was denied by the Board.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
("Court").  In an October 2000 Order, the Court vacated the 
January 1999 Board decision and remanded the matter to the 
Board for development consistent with the Joint Motion for 
Remand and Motion for a Stay of Proceedings.  The matter 
again came before the Board in August 2001, at which time 
another remand was ordered.  In June 2003, the matter was 
denied by the Board and, once again, the veteran appealed 
this decision to the Court.  In a September 2003 Order, the 
Court vacated the June 2003 decision of the Board and 
remanded the matter for additional development, to include 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Accordingly, in January 
2004, the matter was remanded by the Board for compliance 
with the September 2003 Order of the Court.


FINDING OF FACT

The veteran currently has PTSD which is based on a verified 
in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issue on appeal and finds 
that, given the favorable action taken herein, no further 
assistance in developing the facts pertinent to this issue is 
required.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Where, however, VA determines that the veteran 
did not engage in combat with the enemy and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  West 
v. Brown, 7 Vet. App. 70, 76 (1994).

A review of the VA and private medical evidence establishes a 
diagnosis of PTSD related to traumatic experiences in 
Vietnam.  

The remaining issue for consideration is whether the veteran 
has met his burden of proof in establishing that the claimed 
in-service stressors actually occurred.  As noted earlier, 
the veteran's burden of proof depends on whether the veteran 
was engaged in combat with the enemy.  The veteran's service 
records indicate that his military occupational specialty was 
Auto Rpr Prts Spec (Auto Repair Parts Specialist) and he had 
completed education and training as an Auto Wpns Crmn 
(Automatic Weapons Crewman).  These records further reflect 
that the veteran was assigned to Headquarters and 
Headquarters Company (HHC), 17th Combat Aviation Group (CAG), 
United States Army, Pacific, (USARPAC).  In addition, the 
veteran's service records show that he received an Army 
Commendation Medal for meritorious performance of duty in 
Vietnam.  The veteran claims to have engaged in combat with 
the enemy; however, his service records do not reflect such 
service and he has not received any commendations or 
citations for combat with the enemy.  Therefore, the lower 
burden of proof for combat veterans does not apply in the 
instant case.  However, after reviewing the evidence of 
record, the Board finds that credible evidence of the 
veteran's in-service stressor has been received.  

By way of treatment reports and statements submitted in 
connection with his claim, to include hearing testimony 
received in June 1996, the veteran has reported experiencing 
numerous stressful incidents during his service in the 
Republic of Vietnam.  The stressful incidents recalled by the 
veteran include receiving harassment fire and having a friend 
next to him killed by a "head shot," having a pistol stuck 
in his mouth by military police and being told that he would 
be killed if he moved, receiving small arms fire while on 
convoy duty from Nha Trang to Cam Ranh Bay, and being blown 
off his feet by a rocket attack in April 1969 in Nha Trang.  
The veteran further recalled that, while on guard duty, he 
could hear the 16 inch guns from a ship blasting the 
mountains approximately 7 miles inland.  He reported 
observing a friend sustain electrical shock, the friend was 
burned and lost three fingers.  While at the hospital, 
visiting the friend who had sustained electrical shock, the 
veteran recalled seeing many dead and wounded as well as 
witnessing the refusal of medical services to a Vietnamese 
woman who presented with her abdomen sliced open and her 
bowels hanging out.  Six months after his arrival in Vietnam, 
the veteran recalled watching an airplane hit a school and 
seeing 10 and 12 year old children get burned.  In a form for 
Environmental Supports Group (ESG) research, dated in May 
1996, in connection with verification of his alleged 
stressors, the veteran reported that his most terrifying, 
life threatening military experience was being bombed or 
shelled.  

By way of correspondence dated in June 1996, the RO contacted 
the United States Army and Joint Services, ESG, to verify the 
above-described events.  The service department responses did 
not confirm the incident with the military police, the friend 
sustaining electrical shock, the woman seeking medical 
services, or the airplane hitting the school.  However, the 
ESG, in a statement dated in June 1997, noted that enclosed 
were extracts of Operational Reports - Lessons Learned (LL's) 
from January through October 1969 for the 17th Combat 
Aviation Group.  The ESG also included LL's from the 54th 
General Support Group (GSG) for this period as they also 
covered Nha Trang, the base camp location of the claimant's 
listed unit.  The LL's documented that elements of the 17th 
CAG received several standoff rocket and mortar attacks 
during the above period.  LL's for the period ending April 
30, 1969, noted a total of twenty three stand off rocket and 
mortar attacks launched at 17th Combat Aviation Group 
facilities during the period.

The LL of the 54th GSG for the quarter ending April 30, 1969, 
contains a detailed list of enemy stand off attacks with 
mortars and rockets during this period.  This list documented 
that on 21 April, 4 mortar rounds fell at 0535 in the "Nha 
Trang area."  The LL of the 54th GSG for the period ending 
July 1969 showed mortar fire May 12 at the Nha Trang POL 
(petroleum, oil, lubricant) area, no injuries or damage.  For 
the period ending October 31, 1969, the LL of the 54th GSG 
reflects that on October 11th Camp John F. McDermott at Nha 
Trang received incoming 107 and 122-millimeter rocket fire, 
no damage or casualties.  On the 12th, LSA (logistics support 
area) at Nha Trang received incoming 57-millimeter recoilless 
rocket fire, no damage or casualties.

The summary for the 17th Combat Aviation Group notes that 
enemy standoff attacks from May to July continued at a 
"moderately slow" rate.  The report stated these attacks 
numbered May 14, June 16, and July 4.  Casualties were 
"light" with no killed in action.  The summary of these 
reports by the ESG stated that documented stand off attacks 
on Nha Trang during the time of the claimant's presence 
occurred on April 21, May 12, and October 11 and 12, 1969.

Notwithstanding the unverified stressful incidents reported 
by the veteran, his description of receiving enemy fire is 
entirely consistent with the description of events from ESG.  
Thus, the Board finds that the veteran's in-service stressor 
is corroborated by the reply from the service department.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that the fact 
that a veteran was stationed in a unit that was present while 
attacks occurred would strongly suggest that he was, in fact, 
exposed to the attacks.  In other words, the veteran's 
presence with his unit at the times incoming fire occurred 
corroborates his statement that he experienced such attacks 
personally.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The Court has also held that although a noncombat 
veteran's testimony alone is insufficient proof of a 
stressor, there need not be corroboration of every detail.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).

In the present case, although ESG was unable to verify 
whether the veteran was directly involved in the stressful 
incidents which he alleges occurred, there is independent 
evidence, as noted by the service department response, of 
exposure to combat situations by the veteran's unit at the 
time that the veteran was serving with his unit in the 
Republic of Vietnam.

In light of the foregoing evidence, the Board is compelled to 
conclude that the veteran's alleged in-service stressor has 
been sufficiently verified with independent evidence.  
Therefore, as the medical evidence demonstrates a diagnosis 
of PTSD related to traumatic experiences in Vietnam that have 
been sufficiently and independently verified, entitlement to 
service connection for PTSD is warranted.

In this regard, the Board notes that, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  It is further 
noted that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Accordingly, the Board finds that, with resolution of 
reasonable doubt in the veteran's favor, service connection 
for PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.201, 3.303(d), 4.125.  

In conclusion, the Board wishes to acknowledge the veteran's 
struggle in the pursuit of this claim and express our 
appreciation for his honorable service to a grateful nation.  


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



